Citation Nr: 0412788	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 16, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to April 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, in part, granted service connection for PTSD, rated 50 
percent, effective February 16, 2000.  In August 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of the hearing is of record.  

In correspondence received in August 2001, the veteran sought 
an increased rating for PTSD.  A June 2002 rating decision 
addressed and denied such claim.  Although testimony on the 
matter of the rating for PTSD was accepted at the Travel 
Board hearing in August 2003, a close review of the veteran's 
claims file revealed that he never filed a notice of 
disagreement with the June 2002 rating decision denying a 
rating in excess of 50 percent for PTSD.  Consequently, the 
Board has no jurisdiction in the matter of the rating for 
PTSD, and such matter will not be addressed herein.  In 
August 2003 the veteran filed a new claim seeking an 
increased rating for PTSD.  That claim has not yet been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran first submitted a claim for entitlement to 
service connection for PTSD on February 16, 2000.


CONCLUSION OF LAW

An effective date prior to February 16, 2000, for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
veteran filed a claim in February 2000 seeking service 
connection for PTSD.  Ultimately (in September 2000) the RO 
granted a 50 percent rating for PTSD, effective February 16, 
2000.  The veteran filed a timely Notice of Disagreement with 
the effective date of February 16, 2000.  Since this was a 
down-stream issue arising from the original grant of service 
connection for PTSD, the RO properly (See VAOPGCPREC 8-2003) 
provided notice in a Statement of the Case (SOC) in April 
2002.  Regarding content of notice, the SOC outlined the 
controlling law and regulations, and what the evidence 
showed, and explained the basis for the effective date 
assigned.  The effective date of an award of compensation is 
governed, essentially, by the evidence of record.  
Consequently, advising the veteran to submit everything he 
has pertinent to the claim would serve no useful purpose.  As 
he does not allege filing an earlier claim of service 
connection for psychiatric disability (and specifically 
PTSD), nothing in his possession could conceivably affect the 
outcome of this decision.

The record includes service medical records, VA outpatient 
treatment records, and reports of VA examinations.  There is 
no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
met.  The veteran is not prejudiced by the Board's proceeding 
with a merits review at this point.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran's service medical records are negative for 
treatment or diagnosis related to a psychiatric disorder.  On 
examination prior to separation in January 1972, psychiatric 
evaluation was normal.  Service separation documentation (DD-
Form 214) indicates he served two tours as an infantryman in 
Vietnam, and was awarded a Combat Infantryman's Badge.  

In February 2000 the veteran filed his initial claim seeking 
service connection for PTSD.  The RO granted service 
connection, effective February 16, 2000 (the date the claim 
was received), based on evidence showing diagnoses of PTSD in 
the course of VA outpatient treatment and on July 2000 VA 
examination and that the veteran engaged in combat.  

In his January 2001 notice of disagreement, the veteran 
contended, essentially, that as he was not informed at the 
time of discharge from active duty that a post-traumatic 
condition could exist, he should be entitled to retroactive 
compensation.  He stated that his condition did not develop 
when his claim was filed, but had existed from the time he 
left active duty in April 1972.  In a July 2001 statement he 
asserted that the grant of service connection for PTSD should 
"at least go back to the first date that I was diagnosed."  

Analysis

The effective date of an award of compensation based on 
original claim received beyond one year after service 
discharge shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof (emphasis added).  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  A specific claim in the form prescribed 
by the Secretary... ...must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The critical facts are not in dispute:  The veteran was 
discharged from service in April 1972.  Service medical 
records are negative for any mention of a psychiatric 
disorder or for complaints or treatment of symptoms related 
to PTSD.  The veteran's original claim for service connection 
for PTSD was received February 16, 2000.  He does not allege, 
nor does the record reflect, that he filed a claim for 
service connection for PTSD upon exit from service, within 
the first post-service year, or at any time prior to February 
16, 2000.  

There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

The law, specifically 38 U.S.C.A. §§ 5101 and 5110, is 
dispositive in this matter.  Together, these two Sections 
mandate that a claim must be specific, and that the effective 
date of an award of compensation received beyond one year 
after service discharge, (as is the case here), shall not be 
earlier than the date of receipt of the claim.  The Court has 
held that where, as here, the law and not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the claim must be denied.


ORDER

An effective date prior to January 16, 2000, for the award of 
service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



